Citation Nr: 0618993	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  99-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUES

1.  Entitlement to service connection for post-concussive 
syndrome with resultant sequelae, to include short term 
memory problems, tinnitus and vertigo, right ear hearing loss 
and right homonymous hemianopsia.  

2.  Entitlement to service connection for status post 
evacuation of a subdural hemorrhage.  

3.  Entitlement to service connection for claimed post 
traumatic seizure disorder.  

4.  Entitlement to service connection for claimed depressive 
disorder with anxiety.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Prichard, Counsel



INTRODUCTION

The veteran had active service from June 1991 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the RO.  

A March 1999 Administrative Decision determined that the 
claimed injuries were not incurred in the line of duty and 
were the result of the veteran's own willful misconduct.  

This matter was previously before the Board in July 2001, but 
was remanded for additional development.  



FINDINGS OF FACT

1.  The veteran is shown to have sustained a head injury in a 
fall on February 11 1996 requiring the performance of a 
craniotomy for a subdural hematoma during service.  

2.  The fall incurred on February 11. 1996 clearly is shown 
to have been the direct result of the veteran's excessive use 
of alcohol on that date.  

3.  The currently demonstrated organic residuals of the head 
injury sustained in service including any post-concussive 
syndrome, the demonstrated subdural hematoma or any post-
traumatic seizure disorder, are shown to be the proximate 
result of the veteran's abuse of alcohol on February 11, 1996 
during service.  

4.  The currently demonstrated depressive disorder with 
anxiety is shown as likely as not to have its clinical onset 
during the veteran's period of active service.  



CONCLUSIONS OF LAW

1.  The veteran's in-service fall and resulting head injury 
and residuals thereof are deemed not to have incurred in the 
line of duty.  38 C.F.R. §§ 3.1(m)(n), 3.301(d)  (2005).  

2.  The claim of service connection for post-concussive 
syndrome with resultant sequelae, to include short term 
memory problems, tinnitus and vertigo, right ear hearing loss 
and right homonymous hemianopsia must be denied by operation.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.1(m)(n), 3.301 (2005).  

3.  The claim of service connection for status post 
evacuation of a subdural hemorrhage must be denied by 
operation of law.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.1(m)(n), 3.301  (2005).  

4.  The claim of service connection for claimed post 
traumatic seizure disorder must be denied by operation of 
law.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.1(m)(n), 3.301, 3.310(a) (2005).  

5.  By extending the benefit of the doubt to the veteran, his 
psychiatric disability manifested by depression with anxiety 
is due to innocently acquired disease that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 7104 (West 
2002); 38 C.F.R. §§ 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the initial adjudication of the veteran's claim 
occurred prior to passage of VCAA.  Therefore, complete 
preadjudication notice was impossible.  However, information 
pertaining to line of duty and willful misconduct was 
supplied in the July 1999 statement of the case.  

The RO provided the VCAA notice by letter dated May 2002.  
The notice included the type of evidence needed to 
substantiate the claim for service connection.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

Finally, the veteran was requested to submit copies of all 
records pertaining to his head injury.  The Board believes 
that this language essentially notified the veteran to submit 
all evidence relevant to his claim.  

As most of the notices came after the initial adjudication of 
the claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

The action of the RO described hereinabove cured any defect 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  For this reason, the veteran has not been 
prejudiced by the timing of the notices and no further 
development is needed to ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

The Board notes that the veteran did not receive any 
notification regarding effective dates or the assignment of 
an initial rating for his claimed disability.  However, as 
the claim is not found to be reopened by way of the 
submission of new and material evidence, no disability rating 
or effective date will be assigned.  Therefore, there is no 
possibility of any prejudice to the veteran.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As noted above, the Board remanded 
the veteran's claim in July 2001 for additional development.  

This development was mostly regarding the circumstances of 
the veteran's fall and injury during service, so as to assist 
in the review of the line of duty determination.  The Board 
notes that the RO has spent nearly five years searching for 
the relevant records.  Every potential record source that was 
either noted in the July 2001 remand or suggested by the 
veteran has been contacted, in some cases several times.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of VCAA have been met.  

The veteran asserts that VA compensation is payable for the 
residuals of his head injury sustained during active service.  
He further contends that he has developed depression and 
anxiety secondary to the injuries he incurred in this fall.  

In order to establish service connection for a disability, 
the evidence must show a present disability that resulted 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Furthermore, a disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).  

For the sake of simplicity, the Board states at the outset 
that the veteran is shown to have suffered a serious head 
injury as the result of the fall while on active and was 
discharged from service as a result thereof.  The medical 
record also serves to show that the veteran continues to 
experience disability related to the injury residuals after 
service.  

However, other significant factors must be addressed and will 
be determinative of the veteran's appeal in this case.  These 
involve the circumstances under which the veteran suffered 
his injuries in service.  

Service connection may be granted only when a disability was 
incurred in or aggravated in line of duty, and not the result 
of the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a).  

"In line of duty" means an injury or disease incurred or 
aggravated during active service unless the result of the 
veteran's own misconduct.  38 C.F.R. § 3.1 (m).  

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge or wanton 
and reckless disregard of its probable consequences.  

Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n).  

When determining entitlement to service-connected benefits, 
the simple drinking of alcoholic beverage is not in and of 
itself willful misconduct.  However, if, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability, the 
disability will be considered the result of the veteran's 
willful misconduct.  38 C.F.R. § 3.301(b) and (c)(2).  

Although the consumption of alcohol, in and of itself, does 
not per se constitute willful misconduct, it does if it is 
later determined that it was the proximate cause of injury.  

A person is held responsible for disabling injuries or death 
which resulted directly and immediately from indulgence in 
alcohol on an individual occasion.  Willful misconduct is the 
willingness to achieve a drunken state and, while in this 
condition, to undertake tasks for which the person is 
unqualified, physically and mentally, because of alcohol.  

Determinations of willful misconduct in such instances will 
depend on the facts found.  An adverse determination requires 
that there must be excessive indulgence as the proximate 
cause of the disability or death in question.  Veterans 
Benefits Administration (VBA) Manual M21-1, Part IV, Chapter 
11)  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability or death of the user.  38 C.F.R. § 3.301(d).  

In this regard, the Board notes that, in deciding this 
appeal, VA is to consider laboratory tests bearing on the 
issue of alcoholic intoxication together with all other facts 
and circumstances and is to use the following table as a 
guide (see Veterans Benefits Administration (VBA) Manual M21-
1, Part IV, Chapter 11) :

Standards Used by the National Safety Council, US. Department 
of Transportation, and Departments of the Army, the Navy, the 
Air Force, and the Defense Supply Agency:

Blood Alcohol Percentage Level of Intoxication

.00--.05: Presumed not under the influence of intoxicating 
liquor.

.05--.10: No presumption that the person was or was not under 
the influence of alcohol; however, such fact may be 
considered with other competent evidence in determining if 
the person was under the influence of intoxicating liquor.

.10 or more: Presumption established that the person was 
under the influence of intoxicating liquor.

In this case, a careful review of the service medical records 
shows that the veteran sustained his injuries following a 
fall down multiple steps on February 11, 1996.  His blood 
alcohol level was found to be .32 at the time of his injury.  

The records from the Naval Hospital in San Diego, California, 
show that the veteran was admitted for management of a closed 
head injury sustained on February 11, 1996.  

These records add that the veteran was intoxicated and 
reportedly fell down a flight of 25 steps.  His blood alcohol 
content was noted to have been .32 at the time of his injury.  

The service medical records dated on February 27, 1996 note 
that the veteran was status post craniotomy for evacuation of 
a subdural hematoma.  These records say that the veteran fell 
down some stairs after "drinking excessively".  Additional 
February 27, 1996 records state that the fall was "likely 
due to ETOH intox.".  

The cover sheet to a February 27, 1996 Medical Board report 
states that the primary diagnosis was that of closed head 
injury with significant cognitive impairment.  The other 
diagnoses were those of acute alcohol intoxication, resolved, 
and status post craniotomy and evacuation of subdural 
hematoma.  

The Report of the February 1996 Medical Board states that the 
veteran was in his normal state of good health until shortly 
after midnight on February 11, 1996 when he was in a public 
bar in the Oceanside, California area.  He was refused 
further alcohol service and asked to leave the bar.  

On his way out, the veteran apparently fell down a 25 foot 
stairwell.  The emergency services were called.  His blood 
alcohol level was noted to be .322 at the emergency room.  He 
underwent craniotomy due to a subdural hematoma.  

The February 29, 1996 service medical records state that the 
veteran fell down some stairs on February 11, 1996, with an 
alcohol content of .32.  

An August 1996 addendum to the Report of Medical Board noted 
that, although many of the veteran's symptoms continued, he 
had recovered sufficiently to be declared financially and 
legally competent.  It was found that the veteran was not fit 
for continued military service.  

A record dated on November 6, 1996, states that the veteran 
fell down 25 feet of stairs in an alcohol related incident.  
He sustained a subdural hematoma as a result of this fall.  

In view of the evidence, the Board notes that the excessive 
consumption of alcohol as reflected by the veteran's blood 
alcohol level of .32 was more than three times beyond the 
point at which he would have been presumed to have been under 
the influence of alcohol.  

Every piece of evidence contained in the record that comments 
on the cause of the accident either states that it was likely 
due to intoxication or simply notes the .32 blood alcohol 
content.  

Unfortunately, there is simply no other evidence to show that 
the veteran's fall was the result of anything but his own 
intoxication.  

Many attempts have been made to obtain the emergency room 
records pertaining to the veteran's initial treatment 
following his accident, as well as any police reports or 
reports regarding the line of duty investigation by the 
military.  

However, all have been unsuccessful.  In many cases, the 
source that was requested to supply such records has said the 
records simply do not exist.  

The veteran's representative has suggested that the veteran's 
fall was due to icy or slippery conditions.  In response, the 
Board finds that there is no support whatsoever in the record 
to support this position.  The veteran in this regard has not 
stated that he fell due to icy or slippery condition or other 
cause.  

As such, the Board must conclude that the head injury 
sustained in this event must be deemed to have not been 
incurred in the line of duty.  

Given the clinical and other records on file, including the 
toxicology report noting the veteran's blood alcohol level 
following the accident, the Board finds that the veteran's 
excessive alcohol use was the direct cause of the injuries 
incurred in the fall on February 11, 1997.  38 C.F.R. §§ 
3.1(n), 3.301(d).  

As such, any current residual disability attributable thereto 
may be not be deemed to have been incurred in the line of 
duty.  Hence, VA compensation benefits based on the claims of 
service connection may not be paid by law.  

The Board has considered the contentions that the veteran was 
not charged with alcohol offenses or violations of the 
Uniform Code of Military Justice (UCMJ) and that there was no 
military finding of misconduct or willful neglect.  However, 
the Board notes that VA is governed by its own regulations 
and is not bound by the any finding by the service department 
in this regard.  

The governing law and regulations in this case dictate that 
VA compensation may not be paid for any disability that was 
not incurred in the line of duty or due to the use of alcohol 
or drugs in claims filed after October 31, 1990.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); VAOPGCPREC 2-98.  

However, the Board finds the evidence to be in relative 
equipoise in showing that the currently demonstrated 
depressive disorder with anxiety as likely as not had its 
clinical onset during period of service.  38 C.F.R. § 3.303.  

The medical records show that the veteran reported having 
depression in connection with his initial application for 
benefits filed shortly after service.  The initial VA 
examination in 1998 confirmed the presence of a depressive 
disorder with anxiety.  

The medical record, on review by the Board, provides no basis 
for concluding that the currently demonstrated depressive 
disorder with anxiety was the likely proximate result of the 
fall or head injury residuals incurred during his period of 
active service.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection for a depressive disorder with anxiety is 
warranted.  



ORDER

The claim of service connection for post-concussive syndrome 
with resultant sequelae, to include short term memory 
problems, tinnitus and vertigo, right ear hearing loss, and 
right homonymous hemianopsia is denied.  

The claim of service connection for status post evacuation of 
a subdural hemorrhage is denied.  

The claim of service connection for claimed post traumatic 
seizure disorder is denied.  

Service connection for a depressive disorder with anxiety is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


